NO. 07-06-0334-CV

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                SEPTEMBER 28, 2006
                          ______________________________

                              ANTO ILICIC, APPELLANT

                                           V.

                           MICHAEL O. JONES, APPELLEE
                        _________________________________

         FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

                NO. 93,210-2; HONORABLE PAMELA COOK SIRMON, JUDGE
                           _______________________________


Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


       Appellant, Anto Ilicic, attempts to appeal from a judgment rendered against him in

the County Court At Law No. 2 of Potter County, Texas.         We dismiss for want of

jurisdiction.


       Appellant was sued by appellee in small claims court for damages. After a take

nothing judgment was entered against appellee, appellee perfected an appeal to the

County Court At Law No. 2 of Potter County. At the conclusion of a bench trial, appellee
was granted judgment against appellant in the amount of $1,200 plus cost. It is from this

judgment that appellant is attempting to appeal.


       Section 28.053(d) of the Texas Government Code controls the disposition of this

matter. The Texas Government Code provides: “Judgment of the county court or county

court at law on appeal is final.” TEX . GOV’T CODE ANN . § 28.053(d) (Vernon 2004). The

Texas Supreme Court has interpreted this provision to mean that the judgment of the

county court at law is not appealable to the court of appeals. Sultan v. Mathew, 178
S.W.3d 747, 752 (Tex. 2005). The courts of appeals lack jurisdiction to hear an appeal

from a case originating in small claims court. Id. Accordingly, we dismiss this appeal for

want of jurisdiction. TEX . R. APP. P. 42.3(a).




                                           Mackey K. Hancock
                                               Justice




                                              2